Citation Nr: 1423157	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (other than generalized anxiety disorder), to include chronic depression and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the Regional Office in Chicago, Illinois.  

This claim was previously before the Board in March 2012, at which time it was remanded for additional development.  In the March 2012 remand, the Board re-captioned the Veteran's claim as entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, depression, and/or PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While in remand status, the VA Appeals Management Center (AMC) in Washington, DC, issued a November 2012 rating decision wherein service connection was granted for generalized anxiety disorder, and a 30 percent rating was assigned thereto, effective December 30, 2005.  The AMC then readjudicated the issue of entitlement to service connection for PTSD, continuing and confirming the denial thereof in a supplemental statement of the case issued in November 2012.  The issue of entitlement to service connection for an acquired psychiatric disability (other than generalized anxiety disorder), to include chronic depression and/or PTSD was returned to the Board for further appellate review.  The case was, again, remanded by the Board in September 2013.  The Board's September 2013 remand directives and the subsequent actions by the RO and AMC will be further discussed below.  The Veteran's appeal has been returned to the Board.  

Additional note

During the pendency of the present appeal, the Veteran has submitted several statements alleging that the August 2005 rating decision denying the Veteran's PTSD claim contained Clear and Unmistakable Error (CUE).  (See e.g., a February 2007 statement from the Veteran.)  In an April 2007 rating decision, the Chicago RO adjudicated this matter, determining that Cleveland RO did not commit CUE in the August 2005 rating decision, and thus, no revision of this adjudication was necessary.  Within the appeal period of the April 2007 rating decision, the Veteran expressed disagreement with the Chicago's RO's determination that the August 2005 rating decision did not contain CUE.  

The Board acknowledges that the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999) that where a statement of the case has not been provided following the timely filing of a timely notice of disagreement, a remand, not a referral is required by the Board.  However, although applicable VA law provides that a prior final decision of the VA can be reversed or amended where evidence establishes CUE in the decision (see 38 U.S.C. § 5109A(a); 38 C.F.R. § 3.105(a)), the Veteran's filing of, and the Chicago RO's adjudication of, the present CUE claim is premature.  This is so because the appeal currently before the Board stems from the August 2005 rating decision, and thus, this determination is not yet final.  Therefore, CUE cannot apply to the August 2005 rating decision prior to a final appellate determination, and the Board will take no action on this matter at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Board requested that the RO/AMC obtain a supplemental opinion from the November 2007 VA examiner as to whether any psychiatric disability, however diagnosed, was etiologically related to or aggravated by the Veteran's active duty.  In response to the Board's March 2012 remand directives, a supplemental opinion was obtained from the November 2007 VA examiner in April 2012.  In the September 2013 remand, the Board concluded that the April 2012 VA opinion was inadequate for the purpose of adjudicating the Veteran's appeal, and thus, the appeal was remanded with instructions to seek another addendum opinion.  

In response to the Board's September 2013 remand directives, a VA psychiatric examination was requested by the AMC on October 18, 2013, and the Veteran was sent a letter notifying him of the time and place to present for such on October 22, 2013.  However, a computer printout reflects that this examination was canceled on October 28, 2013, because the Veteran did not report for such.  A VA Form 21-0820 (Report of General Information) dated October 31, 2013, but date-stamped as "date mail processed" on November 29, 2013, reflects that the Veteran contacted the RO by telephone and reported that he was "out of town" when the notice for the October 2013 VA examination was delivered, and that he did not return home until after the October VA examination had been cancelled for his failure to appear for such.  He indicated that he would be willing to appear for such an examination and requested that such be rescheduled.  In later statements, the Veteran clarified that he was in Dallas, Texas, in late-October 2013, and he contacted the RO by telephone upon returning home and receiving notice of the VA examination which, by that time, he had already missed.  

These facts and the Veteran's sentiments were reiterated by his representative in a December 2013 Brief which also noted that, due to the time gap between the Veteran's October 31, 2013, telephone call and the date stamp indicating that the VA Form 21-0820 was not processed until November 29, 2013, it appears that the AMC was unaware of the Veteran's reason for not appearing at the October 2013 VA examination and his request for rescheduling such when his appeal continued to be denied in the November 2013 supplemental statement of the case.  

Thus, as the Veteran contends, and the evidence shows, that he was not home when notice of the October 2013 VA examination was sent to him, and because he contacted a VA facility to attempt to reschedule the VA examination upon receiving notice of the missed examination prior to the Board's decision, the Board affords the Veteran the benefit of the doubt and concludes that "good cause" in compliance with 38 C.F.R. § 3.655(a) has been shown for his failure to appear at the October 2013 VA examination.  Accordingly, the Veteran's appeal must be remanded for a new VA examination to determine whether the Veteran experienced a chronic depressive disorder and/or PTSD at the time he submitted his service connection claim in December 2003; currently experiences a chronic depressive disorder and/or PTSD; and/or experienced a chronic depressive disorder and/or PTSD during the pendency of this appeal, even if either disability subsequently resolved.  

However, the Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  The Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to address the questions presented below.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner, to include the Veteran's service and post-service treatment records and his assertions.  

Based on this review, the examiner must provide an opinion as to whether the Veteran:

(a) experienced a chronic depressive disorder and/or PTSD at the time he filed his December 2003 claim; 

(b) currently experiences a chronic depressive disorder and/or PTSD; and/or

(c) experienced a chronic depressive disorder and/or PTSD during the pendency of this appeal (i.e., since December 2003), even if it subsequently resolved and is no longer present.

If the examiner answers in the affirmative to (a), (b), and/or (c) above, relative to a chronic depressive disorder, the examiner must provide an opinion as to whether it is at least at likely as not (a 50 percent probability or more) that the chronic depressive disorder is etiologically related to service, to include any events therein.

If the examiner answers in the affirmative to (a), (b), and/or (c) above, relative to a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least at likely as not (a 50 percent probability or more) that the Veteran's PTSD is etiologically related to the verified stressors.  In this regard, although the clinician may consider that the Veteran may have worked on administrative matters involving the drowning of two soldiers, 18 Vietnamese, and one Philippine national, he may not consider that the Veteran witnessed the drowning death or the bodies.

The examiner may not consider the unverified alleged stressors of the Veteran dealing with a Vietnamese female drinking gasoline; a Vietnamese man on a motorcycle involved in a motor vehicle accident; or four soldiers who swallowed heroin.  

The examiner must specifically discuss whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See DSM-IV; 38 C.F.R. § 4.125 (2013).  Further, the examiner must reconcile his/her opinion with the previous PTSD diagnoses of record.  

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and at least as likely as not support the contended causal relationship; less likely weighs against the claim.  All rendered opinions must be accompanied by a thorough rationale.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.  

3.  In the event that the Veteran does not report for the scheduled examination, the complete record must be transferred to a VA psychiatrist or psychologist who, after review of the entire record, must address the questions posed in instruction #1.  

4.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



